Citation Nr: 0906373	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  03-08 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus as 
due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1969.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas, which, in pertinent part, denied 
entitlement to service connection for the above condition.  

In October 2005, the Veteran provided testimony at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing is of record.

The Veteran's appeal was previously before the Board in 
December 2005, at which time the Board remanded the case for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.

Following the Board's December 2005 remand, this case was 
stayed, along with others potentially affected by the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Haas v. Nicholson, 20 Vet. App. 257 
(2006), with regard to claimants alleging exposure to 
herbicides without having set foot in Vietnam.  See 
Chairman's Memorandum 01-06-24 (rescinded by Chairman's 
Memorandum No. 01-09-03 (Jan. 22, 2009)) .  The U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit), reversing 
the Court's decision, upheld VA's interpretation of the 
regulatory requirements for presumptive service connection 
based on herbicide exposure.  See Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008).  Consequently, the stay has been 
lifted, and the Board will decide each of the claims on 
appeal herein.  See Chairman's Memorandum No. 01-09-03.


FINDING OF FACT

The Veteran's diabetes mellitus is presumed to have been 
incurred as a result of herbicide exposure during active duty 
service. 

CONCLUSION OF LAW

Service connection for diabetes mellitus on a presumptive 
basis is warranted.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) redefined VA's duty to assist a veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
Veteran in substantiating his claim.  


Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

In certain circumstances, a disease associated with exposure 
to herbicide agents will be presumed to have been incurred in 
service even though there is no evidence of that disease 
during the period of service at issue.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A veteran who served in 
the Republic of Vietnam during the Vietnam era is presumed to 
have been exposed during such service to an herbicide agent 
(i.e., Agent Orange). 38 C.F.R. § 3.307(a).

Diseases associated with exposure to certain herbicide agents 
(listed under § 3.309(e)) can be service-connected if the 
requirements of § 3.307(a)(6) are met even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of § 3.307(d) are also 
satisfied.  See 38 C.F.R. § 3.307(a)(6).  Type 2 diabetes (or 
diabetes mellitus) is one of the diseases associated with 
herbicide agents under § 3.309(e).  

In order to be service- connected under 38 C.F.R. § 3.309(e), 
the diabetes mellitus must have become manifest to a degree 
of 10 percent or more at any time after service.  See 38 
C.F.R. § 3.307(a)(6)(ii).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

The Veteran claims that his diabetes is due to exposure to 
Agent Orange.  A December 1986 letter from the Veteran's 
private physician establishes that he was diagnosed with 
diabetes mellitus in 1978 and has undergone treatment 
including a  restricted diet and hypoglycemic agents.   

As noted above, service connection is warranted for diabetes 
mellitus on a presumptive basis for veterans who served in 
the Republic of Vietnam during the Vietnam era even though 
there is no evidence of that disease during the period of 
service at issue.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2008).

The threshold issue in this case is therefore whether the 
Veteran served in the Republic of Vietnam and is presumed to 
have been exposed to herbicides.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).  In a July 1997 opinion, VA's General 
Counsel explained that this definition includes personnel who 
were not actually stationed within the borders of the 
Republic of Vietnam, but were present within the Republic's 
borders for duty or visitation purposes.  VAOPGCPREC 27-97 
(July 23, 1997).

The United States Court of Appeals for Federal Claims has 
upheld VA's interpretation of this regulation, which requires 
that a veteran have been present within the land borders of 
Vietnam to obtain the benefit of the presumption of herbicide 
exposure.  See Haas v. Peake, 525 F.3d 1168, 1195 (Fed. Cir. 
2008).

In this case, the Veteran testified during his October 2005 
videoconference hearing that he served on several ships in 
the waters surrounding Vietnam and also spent several days 
ashore for liberty in Vietnam.  Specifically, he testified 
that he spent one day ashore in 1967 while serving on the USS 
Mars, and 30 days ashore between July and October 1969 while 
serving on the USS Delta. 

The Veteran is competent to state that he set foot in 
Vietnam.  In addition, he has submitted an August 2005 
statement from a fellow serviceman who served aboard the USS 
Mars confirming that the Veteran went ashore to Vietnam for 
liberty.  This lay evidence corroborates that the Veteran was 
present within the Republic of Vietnam's borders for 
visitation purposes.  He is therefore presumed to have been 
exposed to Agent Orange and the provisions of 38 C.F.R. 
§§ 3.307 and 3.309 are for application.   VAOPGCPREC 27-97 
(July 23, 1997).  

As the Veteran's exposure to herbicides is presumed and his 
diabetes mellitus has manifested to a degree of 10 percent or 
more since active duty service, service connection for 
diabetes mellitus is granted on a presumptive basis.  


ORDER

Entitlement to service connection for diabetes mellitus as 
due to herbicide exposure is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


